DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	
	In response to the Amendment received on 8/02/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 8 and 15.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 08/02/2021, with respect to claims 1-5, 7, 10-13, and 16-37 have been fully considered and are persuasive.  The rejection of claims 1, 6-7, 22, 24 and 28-33 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chatterjee et al (US 2014/0163446) has been withdrawn.   The rejection of claims 1, 6, 8, 22 and 24-33 under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik et al (US 2014/0079898) has been withdrawn.  The rejection of claims 1, 13, 16, 17, 22, 24 and 26-33 under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US 2008/0132565) has been withdrawn.  The rejection of claims 1-7, 13, 18, 20, 22, 24-27, 32 and 33 under 35 U.S.C. 103 as being unpatentable over Heimink et al (US 2017/0130101) has been withdrawn.  The rejection of claims 1-7, 13, 18, 20, 22-33 under 35 U.S.C. 103 as being unpatentable over the teachings of Kaushik et al (US 2014/0079898) combined with the teachings of Agostinelli Polito et al (WO 2014/053037) has been withdrawn.  None of the above cited references alone or in combination set forth a polymer composition prepared from a mixture of a polyolefin and a rubber, wherein the composition has the claimed complex viscosity and wherein the polyolefin is polyethylene selected from the Markush grouping and having the claimed high load melt index as instant claimed.  

Election/Restrictions

Claims 1-5, 7, 10-13 and 16-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34-38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-5, 7, 10-13 and 16-38 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC